 
Exhibit 10.1
 


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (“Amendment”) amends that certain
Employment Agreement (“Employment Agreement”) dated as of April 23, 2007 among
KRISPY KREME DOUGHNUT CORPORATION, a North Carolina corporation, KRISPY KREME
DOUGHNUTS, INC., a North Carolina corporation and SANDRA K. MICHEL (“Employee”).


1.           All terms used in this Amendment shall have the same definition and
meaning as in the Employment Agreement.


2.           Section 4.05 of the Employment Agreement is hereby amended in its
entirety as follows:


SECTION 4.05.  Stock Options. The Company shall grant to the Executive options
to purchase 100,000 shares of its common stock (the “Option Shares”) at an
exercise price per share equal to the fair market value per share on the date of
grant (the “Exercise Price”) which is expected to be April 23, 2007.  One half
of the options (specifically, 50,000 shares) will vest and become exercisable in
four equal installments, on the first, second, third and fourth anniversaries of
the Effective Date, so long as, except as otherwise set forth in the applicable
stock option plan, the Executive’s employment continues through such vesting
dates. The other half of the options (specifically, 50,000 shares) will vest
based upon the performance of the Companies, with (i) one half of these options
(specifically 25,000 shares) to vest if and when the following two conditions
have occurred: (a) two years have elapsed since the Effective Date and (b)
following the Effective Date, the closing price per share of the Company’s stock
on the principal securities exchange on which the Company’s shares are then
traded has exceeded 120% of the Exercise Price for a period of ten consecutive
trading days and (ii) the remaining one half of these options (specifically
25,000 shares) to vest if and when the following two conditions have occurred:
(a) two years have elapsed since the Effective Date and (b) following the
Effective Date, the closing price per share of the Company’s stock on the
principal securities exchange on which the Company’s shares are then traded has
exceeded 140% of the Exercise Price for a period of ten consecutive trading
days.  The term of the options will be ten years from the date of grant, subject
to earlier termination in the event the Executive’s employment terminates.  The
Option Shares will be registered as soon as practicable on Form S-8 under the
Securities Act, if not currently registered. The Option Shares shall be subject
to the terms of the Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan, and
the option grant agreement for Executive’s Option Shares shall have terms
similar to those of other executive vice presidents of the Companies.  The
Option Shares shall also be subject to, and Executive agrees to comply with, the
ownership guidelines adopted by the Companies as may be applicable to the option
shares of the Companies’ executive vice presidents.




--------------------------------------------------------------------------------





3.           Section 4.06 of the Employment Agreement is hereby amended in its
entirety as follows:


SECTION 4.06.  Restricted Shares. The Company shall grant to the Executive
20,000 restricted shares of the Company’s common stock (the “Restricted
Shares”). Except as otherwise provided below, the Restricted Shares will vest,
provided that the Executive’s employment continues through the applicable
vesting dates, in four equal installments, on the first, second, third and
fourth anniversaries of the Effective Date. The Executive hereby agrees to
appropriate legends and transfer restrictions on the Restricted Shares in order
to reflect such vesting provisions. The Restricted Shares will be registered as
soon as practicable on Form S-8 under the Securities Act, if not currently
registered.  The Restricted Shares shall be subject to the terms of the Krispy
Kreme Doughnuts, Inc. 2000 Stock Incentive Plan.  The Restricted Shares shall
also be subject to, and Executive agrees to comply with, the ownership
guidelines adopted by the Companies as may be applicable to the restricted
shares of the Companies’ executive vice presidents.


4.           All other terms and conditions of the Employment Agreement remain
in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment this 3rd day
of October, 2007.



 
KRISPY KREME DOUGHNUTS, INC.
     
BY:  /s/ James H. Morgan
 
         Chairman of the Board
         
KRISPY KREME DOUGHNUT CORPORATION
     
BY:   /s/ Douglas R. Muir
 
         Chief Financial Officer
     
EMPLOYEE:
     
         /s/ Sandra K. Michel




 
 
2
 
 